UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 10, 2011 GLOBAL CONDIMENTS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-164285 27-1458154 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 415 East Calder Way, State College, Pennsylvania, 16801 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (814) 237-0134 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers, Election of Directors, Appointment of Certain Officers, Compensatory Arrangements of Certain Officers. On March 10, 2011, the Board of Directors of Global Condiments, Inc. (the “Company”), appointed Jean M. Vonada to serve as Secretary of Global Condiments, Inc. Such appointment will continue until the next annual meeting. Jean M. Vonada was bornMay 17, 1957.Ms. Vonada’s education is in Business Management with an emphasis in accounting and hasover 25 years of experience in business management, general management and accounting.For the past 10 years Jean has worked in the capacity of General Manager of Sowers Street Eateries, Inc ., as well as senior staff accountant for Greenwich Court Realty, in State College, PA.Prior to those roles she held positions of ever increasing responsibility with a number of organizations. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 10, 2011 By:/s/ Charles C. Herlocher Charles C. Herlocher President and Chief Executive Officer 3
